___   _   -._,   ---   --.,.    .-_ OFFICE-OF-THE-ArTORNEY~        GENERAL   OF TEXAS.    --   -.--_-

                                                         AUSTIN




                                       58&A        the wrding of tlm rt8tubo 8a undo*
                               8OOrd    aor.,   aan t&a ut&* Tu xosrd npcplru 0 report
                               Mplaoeaalntu@bl~val~orr            ttmu\Mptbor~ti
                               aml*ro,   The7 do not   ova 8 aertlf188to of xlnrreit7
                               aa oonvaAbn0.    or 8ny Idd   a? frulohl80 the 18 tax-
                               rblo,yotthwomlghtba            am   Qlwrlalaatloalnplao-
                                            lblo valua oat the oortlfloato of the me
                               t!is%%z      ora and not roquirlng tho tlaautborirod
                               doalorr to pa7 tblo tax..
Honorable George H. Sheppard, page 2



          Artlolo 7105 of Vornon~o Civil Stotutoo of Texao am
amended bp Artlolo 13 of Houoo Bill 8, Aoto 47th Leglolature,
Regular Seooion, provide0 1

          l l l l l  8oh 'notor   bum company,    am deflwd
     in Chapter 270, Acto, Regular Seoolon of the Fortl-
     8th Legloloture, 80 uen6ed by the Act8 of 1929,
     First Celled 8sool0n of tho party-flrot Legloloture,
     ohapter 78, and uoh     gomon    oorrler   motor oarrlor'
     operating under oertlflo8too of aonvealenoo uxd ne-
     oooolt~ looued by tho Rallrood Oo~~loolon of Tour,
     dolrq bu8l.n.88 vh0117 or la part within thlo Pkto,
     vhethor inCOlQ0lut.d und.r th. 18V0       Of  thio    State, Or
     Of Ui7 OthW 8t8t0, krritOl7,        Or iOX'.- OOUll8l7,
     aad every other individual, ocmpony, aorporatlon, or
     8OOO~i8tiOIl doing bUOiWO0     Of th. O-0 Oh8~Utel' ill
     thi0 State,  in  &tiOti     t0 th0 Cd V81OrvP      tOXCI0 OXl
     tangible prOpertie     Vhkh are Or WY be irpO#ed          UpoP
     them reopectlvel7, b7 l8v. oh811 pay an omaual tax
     to the State, beginulng with the first d87 of Janwry
     of e8oh year, On the*      intangible soooto 8nd propert7,
     and local taxeo there68 to thoyuntleo            ln vhloh lto
     buoineoo lo 08rried 0~1 l + l

                 Artlole 7106 of Vernon18                          Civil St8tuteo OS Toxmo provldeor

          ?mlIeen th eloeond d8y of Jarrurry 8nd the rir0t
     doyolHmohofo8oh7wlr,every         l.ndlvl&lml# oapoay,
     oorporcrtiosl8ad 8ooooirtian ombrroed within the pro-
     vloloM of tfu next   preoedlag 8rtiolo of thlo ohopter,
     or aorLngvlthlnlto    loopo a& Intent,  lh8lJmako out
     Old   dd.iV@?              intO     th.       ~O~OOOiO~            Of         0816    t8X    O-O-
     liOtlW8              ltrtUUdOOlLt8iningtho                                   iniol'lUtlO8~UllWd
      ofltw               thlo elmpter,vbioh                      otatoaentohollbodul7
      Ve?lfid             b.7   tb     8ffid8Vit             Of   th0        bldiVidor1,              Or       OLU   9f
      th eo fSlo eroof th eo o mp a u oyo,r p o ntlo nor lo o o ela -
      tlo nlq vho o o b e h a lf
                               it lo ma de, or by th er o c elver ,
      ~o o ig we,o r tr wteo in b a nk r up t07th ~r eo f.~

            It lo Ob8r  from JOW                               ltotemmt  that the                        trucking OOII-
aerao roforred   to br you do not                              hove oeFtlfla8tes                      aor       8uthOrity
tm    th0       Rdll’Od           OariOOiOl%            Of     %X80          t0      Ul@8ge      in      th.      Ut.?P?iOO
uulbuolaeoo  vhloh thbyure oonduetlag.   uo p~owe,howvor,      from
the oktemento la our reqwot,    that ooah ooaeerno ore 88tU8lu
lng 8geither
        e d vho T 17 or in part la buolneoo o? tho 0-e d8racter
Honorab1.e George B. Sheppard, Page 3



which would require ouch trucking oonc4c~u to obtoln oertlflo8t4o
or proper authority from the Rsilrood Cmlooion    In order to en-
title them to operate lovfully la this otrte. Obviously then they
hove not obtairud oe?t1?10ot48 80 required 8nd provided by Artloleo
911-a 8nd 9ll-b of Yamon's  OivIl 8totUt48 of TOX~O,  80 amended8

          Artiole 911-6, Seotlon C, provider:


           'The  tern tXotor Bw Oam any* vhen wed in this
     Aot (Art1014 91&i P.C. 1690a ? matans eve17 oorpora-
     tion or peroono   80 herein deflned, their 100044o,
     t?UOt440, mO4iV4C0,    or t?Wt440 8ppOint4d by any
     court vhoto04ver, ovnIng, c0atrolling, oporatlng, or
     monoging 8ny motor prop4114d psoo4nger vehicle, not
     uouolly operated 08 or over   rails, and engaged ln
     the buoIneoo of transporting p4roono for o0mp4aostlon
     or hire over the pub110 highv8yo vithln the State of
     Texas, vhether oxmrrtlng over flxed router or fixed
     schedules, or oth4rvioeJ provided Mther,     that tho
     t4rPa ‘DIotor Buo Capany'  am u8ed ln this Act (Art.
     9lla; P. 0. 16908) oh611 not include aorporetl0no or
     peroono, their 14*0w*,    truot440, or ~04lv4r0, or
     trustees appoinkd by on7 00urt vhotooever, laoofrr
     am the7 ovn, caatrol, oper8te, or monoge motor propel-
     led poooenger v4hlc140 oporoted wholly vithln th4 limlto
     of any incorporated town or city omd tho lubwbo there-
     of vhether lep r mtel~  inaorporoted or otherwise.'

          Seotlon 2 Of l81d Artic10 911-8 provldeor

              "All motor-bum coapan188, am defined herein, are
     hereby d?alored to be *c-on       carrierot and oubjeot to
     mgulrtion by the State of T4~00, and aball not operate
     any aotor propelled paooenger vehlale for the regular
     tronoportoti0n or penon       am paoo4ngoro for c0mp4noa-
     tion or hlr4 over any pub110 hlghvsy ln thlo State 4x-
     oept in oooord8nco vlth the provlolon of this Act (Art.
     $Jlla; P.C. Art. 169oa), provided, howwer,     that nothing
     In this Act (Art.     9llai P. C. Art. 1690~) or 8n~.pr0vl-
     li0nthereof shell bo oonatmted orheldto        lnwm8n-
     ner rffwt, llnlt, or d-ye         cities and tarno Iowa ex-
     4r4loing     any of the powers granted tm   by Chapter 147,
     pages 307 to 318 lnoluoivo, of the Oenorol Lows of the
     State of Texas, passed by the Thirty-third Leglolatare,
     or ony amendments thereto.*
Honorable George Ii. Sheppard, Page 4



          Section 3 of tb some statute provides for the loouone
cf certlfloat4o of 00nv4nlsnoe and n404001t~, in proper lnotanoeo
by the Railroad Ccmlooion of tho State of TeXao.

          Article 1690-0, of Vernon18 Pural Code of the State of
TOUS, nukes it a pen81 offenoe to operate a sotor   bum caapany*
in violation of the opplloable lava of this state.

           Avtiole 911-b, lMotlon (g), of Veman~o Civil Statutes
of Texaco, def&nm the term %otor oarrler" am follovo:

          *The tern *rotor carrier* ~04.~ any perocn, flnr,
     oorporatlcn, oapmJ,    co-partn4rohlp, 8ooool8tion or
     joint stock aoooclatlcn, and their   1400440, mcelvero
     or trustees appointed by any Court vhatooevor, ovnlng,
     oontrolllng, omaogiug, operating or cauolng to be
     operated any motor  prop4lleduhicle   rued in trapsport-
     iag property for ocmpenootlon or hire over any public
     hlghwa~ in thlo state, whom in the oouro4 of ouoh
     traaoportatlon l hlghvay botveon tvo or more lnoorpcrot-
     ld oltioo, tows or villag40 lo traveroedj prodded that
     the term botor aarrlerl 80 uood In this Act rho11 not
     lnolwle, and this Aot shall not apply to motor v4hi0140
     op4nted oxoluolv4ly vithln the incorporated limits of
     oltleo or towns.'

          Seotlono 2 cad 3 of arid Article 911-b make it unl8vful
to opemte a “rtiotoroarrler* vlthout first having obtained 8 oertl-
float4 of convenieaae and necessity from the Railroad Comloolon.
Article 1690-b, of V4mon~o  Penal Cod4 of the State of T4x00, lo
the applicable penal statute pertaining thereto.

           Ve h4v4 not found the words 8aamon oorrler motor oarrler,'
am wed in Artlole 7lO5, lup m, opeciflcally d4fined la tho c8rrler
lt8tuteo referred to abow.    Bowever, from tho 4xpr4ooloao used in
the 4404 of Central Fni.&    Limo, Inc. et 8l vs. me?,      et 81,
117 8. U. (26) 1102, 4rzwr dhalooed,   jwnt     cormot, and from a
oonolderotlon of siid Artlolb 911-b, ve think the Leglolaturo    lVl-
dently intended that prcvioinuo of Artlols 7lO5 to bo l peolflc8ll~
appllcablo to sotor orr'rloro" ma dofln4d in maid Art1014 gll-b.

          Tho L4glolatur4 must haVa.
Ip&wg&y        mlt.mlt.~~& pm&~~~o~q~~&~~~~
84~4 eh8raoter in this otst4, ln addltlcn to the ad VolOr# t4~48
on tangible properties l l l ohall pox 8n annual tarr to th8 #tote
l l 4 cm Uulr  intangible ooooto and property, 8nd local t8~40       there-
on to th4 counties in v%lch its buoln4oo  1 8 o a r r led on l 4 4 .
Honorable &orge      H. Sheppard, Page 5



We thlnk that the Legiolnturo olearly omant to Include, vlthln the
m44nlng    of the oentenoe Just quoted frcnn Article 7105, any lndl-
vldwl or concern "doing buln400      of a oimllar chamcter' to A
 “motor bum ccsupang" or a hotor   oarrler." The fact that the in-
dlvlduol or coqoorn ham not caoplled vith the lavs     of this 8tAte
doer not ret&in the otlvngth of our ocncluolcno.      Rather It
8tmn@henO it. Th4 L4glO~.atUX'4c8nnOt be p?40UWd, in th4 8b-
mono4 of compelling vordo clear17 l   hovlq a contrary lnt4ntlon,
to h0v4 intended an absurd, or unjust or unfair rerult of th4 8p-
pllortlcn of the intonglble tax law so am to result in peounlw7
4dv8nt8g4    or favor to those vho vlllfull7 or lmdvortentl7 dlo-
l-468X’&  the 14VS Of thi0 Ot4t4. 39 Tex. Jur. p. 246. We think
the statute permits no ouah lnterpxwt8tlcn.

             It vao h41d in the o804 of Thcmpoca vs. MaDonold, 59 S.
Ct. 61, 305 U. 8. ~63, 83 L. Rd. 163, that ths Interot8t.e Ocmmrao
Cdoion        has Jurlodlotlon of acamoralal conolderation lp p er t& ln
ing to lntmtatc       truok buoin4oo QD highwp    under tho Federal
Motor Corrlor Aat, 49 U. 8. C. A., 840. 301, ot seq. but that the
p?404MAtiOll    and safety of hlghvqo   th4m041v40 lo v1thl.a the jurlo-
dlotlon of the St8t4 Corrpli881On and that the Texas Rallmad Coals-
ol4a~o orders, rvfuolng lnt4rotot4 oontroot      motor turr14r10  patio-
OiOll t0 US4 Ot8t4 a&avrrO,     8r4 hO~?AtiV4    0nl7 Vh4ll it lllld4?tAk40
  to u4r4104    oontrcl over lnt4rot8k   ocmero4   lto4lf rather than
the 88fety    of a -7       and thk trcrveling pmbllo.  Th4 F4derol Ro-
tor Carrier Act, Title 49, S4otlcn x2, p. 8.. C. A., provldesr

                "The provlolono of this ch8pter 8pply to tho
         tr8noportatlon of pa004ng4~0 or propert     b7 motor
         CA??i4?0   engeged in int4mt8t4  or ?Olrign  0~4lw4.
         +*4*


Thuo it opperro that the holding la Thmpocn  vs. HoDonald, mupro,
vculd b4 equally appllaable to a “motor buo a~"     am oont4apl8tod
ln Art1014 911-8, oupra.

            It ham b4en hold ln Tips vs. Rdlrmd   Qaloolon   of T4euo
(Civ. App.) 110 8. V. (2d) 585, that when A motor arrrler lr on-
gaged la both lntorotote and introstote ownwoe,     the Fdaral D&.4?-
lt8te Daaneroe   Ccmmloolon md  the State Oammisolon in which it
Operates, up each nqul~      of it & certificate or pennlt to 4ngog4
88 ouah motor oorrler.
          It is, th4refor4, apparent that either a "rotor bum ocm-
P~'OC8     "ornon a&rrler motor c8rrler,”  am ocnt4mpl8ted vithin
th elt8tuteo heretofore referred to, and engaged in interstate oa-
wroe  must obtain a permit or 1104n04 or aertlfloate from the
    Honorable Oeorgs H. Shep~ml,   page 6



    ~llroad Cmml88lon before wing the hIghvaT of thlr 8tate In
    8uoh Intorstato buslne88. Failure to a0 80 v0ula  rt3na.r 8uoh
    Individual 4r oonoexn liable for a violation of the lpplloable
    Tsxar lava.

               slnoe the tu levied by raid Artlole 7105, rupra, 18 an
    ad valorem tax, ve think there oould be no dl8tlnotlon betvm
    thoee individwl8   or oonaemm, referred to In your vert,     ln80-
    far a8 they might oa8e vlthin Article 7105, 8upra, vhether they
    be engaged in intercltate oomeroe or engaged ia pure4 lntrarhte
    oomeroe or both.

              Icu are, therefore, re8potmlly        advI8ed that It 18 our
    oplnlon that lndlvidtaal8 or ooneemu , 8uoh a8 are referred to in
    your nquert, vhether engaged ia lntrartate       buslnew or lnterrkte
    bu8lne88 or both, and vho do not hm        ruch authority or pomlrsloa
    from the Railroad ComIroIon of Texa8 a8 may be required w Artloler
    211-a and 911-b. 8upra, for either a “motor bu8 ocsp8&' or a
     ccmcn aarrlor motor carrier, a8 the faots In eaoh ea80 vwld
    require, but vho are doing bwlne88     of the-e     oharaoter a8 tho8e
    Indlvldual8 or oonaeras, oome vlthla the prorielonr of Artlole 7105,
    8upra. It follovs, therefore, t&t they are required by rtatute
    (Chapter 4 of Title 122, Revl8ed Clvll Statute8 of Texae, 192fj), to
    file a report in th8 aanner therein provided.

               we tru8t that In thl8 aumer   ve have fully uuvered   your
           .


-=jt&zp~




                                                       Harold NoCr8oken
                                                              A8818knt




?